Appeals by defendant from two orders and two judgments of the County Court, Nassau County, as follows: (1) order dated November 24, 1970, which denied his coram nobis application; (2) order dated December 7, 1970, which denied another coram nobis application; (3) judgment rendered January 15, 1971, which resentenced him on his convictions of (a) grand larceny in the first degree (indictment No. 11,855), nunc pro tunc as of August 3, 1950, (b) grand larceny in the first degree, forgery in the second degree and petit larceny (indictments Nos. 12,813, 13,088 and 13,087), nunc pro tunc as of February 26, 1954, and (c) petit larceny (indictment No. 20,376), nunc pro tunc as of November 19, 1965; and (4) judgment rendered January 15, 1971, which resenteneed him on his conviction of attempted grand larceny in the second degree (indictment No. 24,509), nunc pro tunc as of September 25, 1969. Orders and judgments on resentence affirmed. No opinion. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.